Title: To John Adams from John Vaughan, 16 October 1815
From: Vaughan, John
To: Adams, John


				
					D Sir
					Philad. Oct. 16. 1815
				
				Accept of my warmest thanks for your kind letter by M. Gilman; the certainty that our old highly respected friends have not forgotten us is always grateful, & you have rendred it the more so, by the channel you have selected to communicate this token of your recollection.I have seen a Copy of your letter to D Morse which is highly satisfactory to the Society of Liberal Christian worshipping here, & is a proof of the continuance of those sentiments which induced you to Countenance the open profession of their sentiments when Dr Priestly, first laid the corner stone of our present establishment—Had you remaind here, we might probably have been enabled to have then formd a socy. &  supported a successor to D P.—From the want of it, our socy. became almost a private one, & has continued such till some Bigots taking the alarm, forced us into notice, we have with slender means boldly erected a building & with lay assistance from amongst ourselves kept it open, not without hopes that when we overcome our pecuniary difficulties the establishment will become permanent; we have been much aided by the occasional visits of our liberal friends from your quarter. The Sun of Liberality from the East, is not only dispelling the clouds of ignorance & Bigotry with you, but extending its benign influence here—& we hope e’re long will put it in our power to have a settled minister—In this point of view, such visits as Mr Gilmans are essential to us, & we shall always welcome such introductions—Our own people become more confident; prejudice is attacked in her strong hold—Many come thru’ curiosity, & go away respecting what they had before disdained—Mr G’s visit, brought some within our Walls who had before Walked on the other Side—We have been much pleased with him—I am pleased that you have not suffered from the late Storm You have seen & weathered many storms of various description—May the remainder of your days be, marked with a peace & quietness—to which you are so justly entitled, from a life so eminently active & Useful.I remain with respect / Your friend & Serv
				
					Jn Vaughan
				
				
			